Citation Nr: 9923440	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-25 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to July 1964 and 
from November 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the veteran's claim for 
service connection for major depression and anxiety.  The 
claim has been recharacterized on appeal as an acquired 
psychiatric disorder.  In September 1997, this claim was 
REMANDED by the Board for further development.


FINDING OF FACT

There is no medical evidence that the veteran had 
schizophrenic reaction prior to his period of active service.


CONCLUSION OF LAW

The veteran's claim for service connection for an acquired 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

For the purpose of determining whether a disease or injury 
was incurred or aggravated during service, a veteran will be 
presumed to have been in sound condition at entrance to 
service except with respect to defects, infirmities or 
disorders noted at the entrance examination.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).  The 
presumption of soundness may be rebutted only with clear and 
unmistakable evidence to the contrary.  Id.

Service records show that the veteran was enlisted in the 
U.S. Marines from June 1964 to July 1964.  His report of 
medical examination at enlistment notes no psychiatric 
abnormalities.  However, in early July 1964, after his 
commanding officers observed his difficulty in adjusting to 
the service, he was determined to have a schizoid 
personality.  He received an unsuitability discharge in July 
1964 and his report of medical examination at discharge 
indicates a schizoid personality as a psychiatric 
abnormality.

The veteran enlisted in the U.S. Army in November 1965.  His 
report of medical examination at induction is negative for 
any psychiatric abnormalities.  In January 1967, the veteran 
was hospitalized for psychiatric treatment.  Diagnosis was 
"schizophrenic reaction, chronic, undifferentiated type with 
acute exacerbation, manifested by borderline findings 
including emotional withdrawal, transitory auditory 
hallucinations, insomnia, agitation, and suicidal pre-
occupations."  The clinical record notes that the condition 
"existed prior to service", however there is no indication 
of the basis on which this conclusion was reached.  The 
veteran signed a document indicating that he requests 
discharge for disability, that he has been notified that he 
is unfit for military service and that his condition existed 
prior to service.  A Medical Board examination report dated 
in March 1967 notes his schizophrenic reaction, chronic, 
undifferentiated type.  In April 1967 he was separated from 
the service.

Based on the service medical records, the Board finds that 
the veteran did not have an acquired psychiatric disorder 
prior to his second period of service.  Although the veteran 
had been diagnosed with schizoid personality, and although 
this may have predisposed him to a future onset of 
schizophrenia, the evidence establishes that the veteran did 
not have a diagnosis of schizophrenia or any other acquired 
psychiatric disorder (as opposed to personality disorder) 
prior to entering service.  Schizoid personality and 
schizophrenic reaction are not interchangeable, and the fact 
that the veteran had a personality disorder, for which 
service connection is unavailable, see 38 C.F.R. § 3.303(c), 
does not preclude him from establishing that during service 
he incurred a compensable psychiatric disability.  Further, 
the Board finds that the veteran's signature on a document 
stating that the condition existed prior to service is not 
competent medical evidence of a preexisting condition because 
the veteran, as a layperson, is not competent to state 
whether or not he had a psychiatric disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Since separating from the service, the veteran has been 
treated continuously over the years for mental illness, and 
has received numerous diagnoses of such, including psychosis, 
paranoid schizophrenia, bipolar disorder, and depression.  
The claims file contains records of treatment from the 
Illinois Department of Mental Health dated in September 1977; 
from the Kansas City, Missouri VA Medical Center (VAMC) 
dating from March 1995 to December 1997; and from the Topeka, 
Kansas VAMC dating from March 1996 to August 1997.  The 
veteran was diagnosed in 1977 with an acquired psychiatric 
disorder.  Due to the lapse in time between the veteran's 
separation from service and the first post-service diagnosis 
of a psychiatric disorder, the Board is unable to conclude, 
without further medical evaluation, that the veteran's 
condition diagnosed in service was in fact chronic.  Since 
the Board finds the claim is well grounded, and the VA has a 
duty to assist the veteran.  See 38 U.S.C.A. § 5107(a).  
Further development of the claim, as addressed in the REMAND 
portion of this opinion, is required.


ORDER

The claim for service connection for an acquired psychiatric 
disorder is well grounded.


REMAND

Post-service medical treatment records show a diagnosis in 
1977 of depressive neurosis.  More recently, in 1996, the 
veteran was diagnosed with psychotic disorder, depressive 
disorder and alcohol dependence.  In 1995, he was also 
diagnosed with anxiety disorder.  Because there are 
significant gaps in treatment and perhaps in ongoing 
symptomatology, and it appears that the diagnoses long after 
service were different from that diagnosed in service, the 
Board concludes that a examination is needed in order to 
assist in the adjudication of the claim.

In light of the foregoing, this claim is REMANDED for the 
following development:

1.  The veteran shall be scheduled for a 
psychiatric examination to be performed 
by a specialist to determine the correct 
psychiatric diagnosis (es).  Prior to the 
examination, the examiner shall review 
the claims file, including service 
medical records.  Any and all 
psychological testing deemed necessary by 
the examiner should be performed.  The 
examiner is requested to furnish a typed 
report of his/her evaluation of the 
veteran, and to render an opinion as to 
whether it is at least as likely as not 
that the veteran's current psychiatric 
disorder is etiologically related to or 
is part of the psychiatric condition 
found in service.  In other words, was 
the psychiatric condition noted during 
service "chronic"?  The examiner is to 
provide the rationale for the opinions 
expressed.  

2.  After completion of the above, the RO 
should readjudicate the claim based on 
all the evidence of record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and be provided an appropriate 
period of time to respond thereto.


The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is otherwise notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

